CHARLES A. LUCKIE, Circuit Judge.
This cause came on to be tried before the court without a jury on November 1, 1965, neither party having requested a jury, and *5the parties agreed that the case should be tried on the depositions of the numerous witnesses admitted in evidence.
The court having duly considered the depositions, the exhibits, and the stipulations of the parties, finds that plaintiff is entitled to recover against the defendants on the first cause of action (Lem Turner Road) and the fourth cause of action (Brown’s Creek); and that the plaintiff having recovered on these two cause of action, recovery is denied on the remaining causes of action.
The parties stipulated that plaintiff’s actual damages to the Brown’s Creek submarine cable were $2,568.11, and to the Lem Turner Road cable were $8,191.65.
The parties further stipulated that for the purposes of this suit said defendants are one and the same legal entity.
Wherefore, it is considered, ordered and adjudged that plaintiff, Southern Bell Telephone and Telegraph Company, a corporation, do have and recover of and from defendants R. H. Wright, Inc., a corporation, and Houdaille Industries, Inc., a corporation, doing business as Houdaille-Duval-Wright Company, jointly and severally the sum of $10,759.76, plus its costs hereby taxed at $136.80, for ail of which let execution issue not before December 13, 1965.